           Case 2:21-cv-00106-DMC Document 4 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSE DUPREE, JR.,                         No. 2:21-CV-0106-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    E. MORENO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. The alleged civil rights violations took place at California State Prison, Corcoran

19   in King’s County, California, which is within the boundaries of the Fresno division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(b). Under Local

21   Rule 120 a civil action which has not been commenced in the proper division of the Court may,

22   on the Court’s own motion, be transferred to the proper division. L.R. 120(d). Because the

23   Sacramento division of this Court is not the proper division, this action will be transferred to the

24   Fresno division.

25   ///

26   ///

27   ///

28   ///
                                                        1
        Case 2:21-cv-00106-DMC Document 4 Filed 01/25/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4   Dated: January 22, 2021
                                                            ____________________________________
 5                                                          DENNIS M. COTA
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
